DETAILED ACTION
Election/Restriction
Applicant's election without traverse of claims 14-24 and 26-29 in the reply filed on 3/17/22 is acknowledged.  Accordingly, claims 25 and 30 should be cancelled in the next response.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 14-24 and 26-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 15-22 of copending Application No. 16/955,643.  Although the claims at issue are not identical, they are not patentably distinct from each other because they both claimed similar subject matters.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 14-17 and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lait (4,716,386) in view of Wang (CN 207967300) [both cited by applicant].
Lait in figures 1-3 discloses a waveguide 1 including an opening end; a dielectric substrate 15 including a first (top) surface facing the opening end and a second (bottom) surface opposite to the first surface (figure 1); a ground conductor 19 provided on the first surface, the opening end being connected to the ground conductor and the ground conductor being provided with a slot 23 in a region surrounded by an edge portion of the opening end; and a line conductor 11 provided on the second surface, and including a first section 41 that is a microstrip line  having a first line width, a second section 29 positioned immediately above the slot 23 (figure 3)  and having a second line width greater than the first line width (figure 2), and a third section 33 extending from the second section in a first direction and performing impedance matching between the first section and the second section, wherein one end of opposite ends of the third section in the first direction is connected to the second section (figure 2), the first line width and a line width of a part of the third section including the another end are different from each other (figure 2), wherein the third section includes a plurality of impedance transformation units 31,33,41 to perform the impedance matching, and among the impedance transformation units, impedance transformation units adjacent to each other have different line widths from each other (figure 2), wherein a line width of each of the impedance transformation units is smaller than the second line width (figure 2), wherein the impedance transformation units include an impedance transformation unit having a line width greater than the first line width (figure 2).  Lait had been discussed but fails to teach the first section extends in a second direction perpendicular to the first direction continuously from another end of the opposite ends of the third section and an antenna connected to the waveguide microstrip line converter.  However, Wang teaches the first .

Allowable Subject Matter
Claims 18-24 and 27-29 would be allowable if rewritten to overcome the above double patenting rejection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The patents to Natsuhara, Hirota, Margomenos, Shi, Weinstein, Sangawa, Park and Ehrlinger are cited as of interested and illustrated a similar structure to a waveguide microstrip line converter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845